764 N.W.2d 815 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Lisa Jane MAYNE, a Minnesota Attorney, Registration No. 308705.
No. A08-1522.
Supreme Court of Minnesota.
May 4, 2009.

ORDER
On September 2, 2008, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Lisa Jane Mayne has committed professional misconduct warranting public discipline, namely, that she pled guilty to and was convicted of a crime, financial exploitation of a vulnerable adult, as defined in Minn.Stat. § 609.2335 (2008), in violation of Minn. R. Prof. Conduct 8.4(b) and (c). Respondent has filed an answer in which the allegations were admitted.
Pursuant to Rule 16, Rules on Lawyers Professional Responsibility (RLPR), respondent has entered into a stipulation with the Director in which they jointly recommend that the respondent be placed on temporary suspension pending disciplinary proceedings. Respondent waives her rights to oral argument in the Supreme Court on the question of her temporary suspension.
This court has independently viewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings therein,
IT IS HEREBY ORDERED that respondent Lisa Jane Mayne is temporarily suspended from the practice of law as of the date of this order pending final resolution of the disciplinary proceedings in this matter. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
BY THE COURT:
/s/ Alan C. Page
Associate Justice